Citation Nr: 0213430	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  00-12 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether reduction of the originally assigned 100 percent 
rating for service-connected residuals of prostate cancer to 
the currently assigned level of 60 percent was proper.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran served on active duty from April 1962 to April 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi in which the RO proposed to reduce the 
veteran's rating for residuals of prostate cancer from 100 
percent to 40 percent.  In a May 2000 rating decision the RO 
decreased the rating for residuals of prostate cancer from 
100 percent to 40 percent effective August 1, 2000.  However, 
in a November 2000 rating decision the RO increased the 
rating for residuals of prostate cancer to 60 percent 
effective August 1, 2000.  


FINDINGS OF FACT

1.  The veteran underwent surgery for a prostate cancer in 
December 1998.  

2.  The veteran's service-connected residuals of prostate 
cancer were rated 100 percent for less that 5 years when the 
RO reduced the rating to 40 percent; at the time of the May 
2000 rating reduction decision, and there had been no local 
reoccurrence or malignancies of the prostate.  

3.  The evidence of record establishes that, the veteran has 
urine leakage that required the wearing of absorbent 
materials that had to be changed 3- 4 times a day, and 1-2 
times at night but did not have renal dysfunction of constant 
or recurring albumin.  


CONCLUSION OF LAW

The reduction in the rating assigned service-connected 
residuals of prostate cancer from 100 percent to 60 percent 
was proper, and restoration to a rating in excess of 60 
percent is not warranted.  38 U.S.C.A. § 1155, 5103A, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.105(e), 3.344(c), 
Part 4, Diagnostic Code 7528 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service connection for prostate cancer was granted with an 
evaluation of 100 percent effective November 20, 1998, in an 
April 1999 rating decision.  The VA examined the veteran in 
August 1999 and December 1999.  In a January 2000 rating 
decision the RO proposed to decrease the evaluation for 
prostate cancer from 100 percent to 40 percent.  The veteran 
was notified of the proposed decrease by letter dated January 
27, 2000.  The veteran requested a hearing in February 2000.  
The RO in a May 2000 rating decision decreased the rating for 
prostate cancer from 100 percent to 40 percent effective 
August 1, 2000.  

At the August 2000 RO hearing the veteran testified that that 
he required the wearing of absorbent materials that had to be 
changed 5 or 6 times a day including evenings.  He reported 
that physical activity caused embarrassing leakage.  
Following the hearing, in a November 2000 rating decision the 
RO increased the rating for residuals of prostate cancer from 
40 percent to 60 percent effective August 1, 2000.  

It is noted that the issue certified on appeal was 
entitlement to an increased rating for residuals of prostate 
cancer, rather than as entitlement to a restoration of a 100 
percent rating for residuals of prostate cancer.  However, 
based on the procedural history of this case, "this is a 
rating reduction case, not a rating increase case."  Peyton 
v. Derwinski, 1 Vet. App. 282, 286 (1991); see also 
Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) 
(the issue on appeal is not whether the veteran is entitled 
to an increase, but whether the reduction in rating was 
proper); Brown v. Brown, 5 Vet. App. 413, 421 (1993) (in 
reduction cases, the issue is whether the RO was justified, 
by a preponderance of the evidence, in reducing the veteran's 
rating; if not, the rating must be restored).  Thus, the 
issue currently on appeal is set forth on the cover page 
above.

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment but 
not yet final as of that date.  In this case, the veteran's 
claim is not final and remains pending.  The provisions of 
the VCAA and the implementing regulations are, accordingly, 
applicable.  See Holliday v. Principi, 14 Vet. App. 282-83 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App 183, 187 (2002).  

In January 2000, the RO issued a proposed rating decision 
informing the veteran of pending reduction of his disability 
rating for service-connected residuals of prostate cancer.  
In a letter dated January 27, 2000, which notified the 
veteran that it proposed to reduce the 100 percent rating 
assigned and in the statement of the case, which was 
furnished to the veteran by letter dated June 6, 2000, the RO 
advised the veteran of the basis for the reduction in rating 
and what must be demonstrated to establish a restored rating 
in excess of 40 percent for service-connected residuals of 
prostate cancer.  The January 2000 letter from the RO 
specifically invited the veteran to submit "medical or other 
evidence to show that we should not make this change."  VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  38 U.S.C.A 
§§ 5102, 5103A (West Supp. 2002); 38 C.F.R § 3.159(b) (2002).  

The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the veteran's claim.  The veteran has not 
referenced any unobtained evidence that might aid the claim 
or that might be pertinent to the basis of the denial of the 
claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c) (2002).  The veteran was afforded VA examinations 
in February 1998, August 1999, December 1999 and July 2002.  
See 38 U.S.C.A § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  VA has satisfied its duties to notify 
and to assist the veteran in this case.  Further development 
and further expending of VA's resources is not warranted.  

Rating Prostate Cancer 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. §§ 3.102, 
4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United States Court of Appeals for Veterans 
Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.

According to the Rating Schedule, malignant neoplasms of the 
genitourinary system are rated as 100 percent disabling under 
Diagnostic Code 7528.  Following the cessation of surgical, 
X-ray, antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall continue, with a 
mandatory VA examination at the expiration of six months.  
Any change in rating based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. § 
3.105(e).  If there has been no local reoccurrence or 
metastasis, the disability is to be rated on residuals as 
voiding or renal dysfunction, whichever is predominant.  See 
38 C.F.R. § 4.115(b), Diagnostic Code 7528.  

Voiding dysfunction is to be rated based upon the particular 
condition involved such as urine leakage, frequency, or 
obstructed voiding, continual urine leakage, post surgical 
urinary diversion, urinary incontinence, or stress 
incontinence.  When such residuals require the use of an 
appliance or the wearing of absorbent materials, the 
disability is rated based upon the frequency of need to 
change such appliances or pads.  When such changing is 
required 2 to 4 times a day, a 40 percent disability rating 
is in order; when such changing is required more than 4 times 
per day, a 60 percent rating is warranted.  38 C.F.R. § 
4.115a.  When the predominant voiding dysfunction constitutes 
urinary frequency, a 40 percent disability rating is 
warranted when the veteran's daytime voiding interval is less 
than one hour, or he must awake to void five or more times 
per night.  38 C.F.R. § 4.115a.  

Diagnostic Code 7528 explicitly states that any change in 
rating based upon the mandatory VA examination after 6 months 
of a 100 percent rating shall be subject to the reduction 
provisions of 38 C.F.R. § 3.105(e).  In rating reduction 
cases, VA must satisfy the procedural due process 
requirements contained in 38 C.F.R. § 3.105.  38 C.F.R. § 
3.105(e) provides that where the reduction in rating of a 
service-connected disability is considered warranted and the 
lower rating would result in a reduction or discontinuance of 
compensation payments currently being made, a rating 
proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided in paragraph (h) of this section, if 
additional evidence is not received within that period, a 
final rating action will be taken and the award will be 
reduced or discontinued effective the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 C.F.R. § 
3.105(e).  

Analysis

For reasons expressed below, the Board has concluded that the 
reduction in the assigned disability rating from 100 percent 
to 60 percent was done in a procedurally correct manner, and 
that the evidence does not demonstrate that a continuation of 
the initially assigned 100 percent rating is appropriate.  
The Board further concludes that the evidence does not 
demonstrate that the criteria have been met for the 
assignment of a rating in excess of 60 percent.  

With respect to procedural requirements, as discussed in 
conjunction with the VCAA above, the RO appears to have 
complied with the due process requirements spelled out in 38 
C.F.R. § 3.105(e).  In particular, the veteran was duly 
notified by letter in January 2000 of the proposal to reduce 
the assigned disability rating and was allowed to present 
evidence.  The RO obtained the veteran's VA medical records.  

The 100 percent rating in question had been in effect for 
less than five years, the total schedular rating had not 
become stabilized; therefore, 38 C.F.R. § 3.344(a) and (b) 
are not for application, and a single reexamination 
disclosing improvement in the disability is sufficient 
warrant reduction in a rating.  See 38 C.F.R. § 3.344(c).  
Indeed, such a VA examination is made mandatory for a rating 
prostatectomy residuals under Diagnostic Code 7528 following 
at least six months of award of a 100 percent rating.  See 38 
C.F.R. § 4.115b.  VA genitourinary examinations were 
conducted in August 1999 and December 1999, as required by 
the regulation, and formed the basis for the subsequent 
reduction in the assigned disability rating.  The Board 
therefore concluded that the reduction was done in accordance 
with the procedure set forth in VA regulations.  

The evidence in this case reflects that prostate cancer was 
diagnosed in November 1998.  The veteran underwent surgery 
for prostate cancer in December 1998.  The VA examinations in 
December 1999 and July 2002 revealed that there was no 
recurrence of the veteran's prostate cancer.  There is no 
evidence of metastasis.  Evidently, the veteran receives no 
treatment for prostate cancer currently, aside from follow-up 
visits to the VA genitourinary clinic.  

The Board has reviewed all of the evidence of record, and 
finds that the evidence demonstrates that there has been no 
local reoccurrence or malignancies of the prostate and no 
metastasis.  Residuals of the veteran's prostate cancer 
include incontinence that requires the use of pads.  At the 
December 1999 VA examination the veteran reported stress 
incontinence for which he used 2 to 3 pads per day and 1 pad 
at night.  The July 2002 VA examination report indicated that 
the veteran had stress incontinence as manifested when 
lifting or straining, coughing, sneezing, and he also has 
urge incontinence.  He needed to wear 2-3 pads per day and 1-
2 pads at night.  The veteran did not have renal dysfunction 
of constant or recurring albumin.  

Pursuant to the Rating Schedule, the evaluation of the 
disability in question must be based upon voiding dysfunction 
or renal dysfunction, once therapy has ceased and once 
medical evaluation has shown no recurrence of the neoplasm.  
There is no evidence of renal dysfunction, so the Board's 
inquiry will focus on voiding dysfunction.  See 38 C.F.R.  §§ 
4.115a, 4.115b, Diagnostic Code 7528.  

In reducing the assigned disability rating from 100 percent 
to 40 percent effective August 1, 2000, the RO found the 
veteran exhibited voiding dysfunction of urinary leakage that 
required the wearing of an absorbent pad that had to be 
changed more than 4 times per day.  This conclusion was 
consistent with the evidence then of record, the reports of 
the August 1999 and December 1999 VA examinations.  

Since the RO decision reducing the assigned disability rating 
from 100 percent to 40 percent, VA treatment records, the 
veteran's August 2000 RO hearing testimony and the July 2002 
VA examination report were added to the record.  This 
evidence shows that the veteran exhibited voiding dysfunction 
of urinary leakage that required the wearing of an absorbent 
pad that had to be changed more than 4 times per day.  This 
is consistent with the current 60 percent disability rating.  

Based on a review of all the evidence of record, including 
the VA treatment records, the Board finds that the evidence 
of record establishes that, at the time of the May 2000 
reduction decision, the veteran had urine leakage that 
required the wearing of absorbent materials that had to be 
changed more than 4 times per day and no evidence of constant 
or recurring albumin.  

For these reasons, the Board finds that the reduction in the 
rating assigned service-connected residuals of prostate 
cancer from 100 percent to 60 percent was proper.  Therefore, 
entitlement to a disability rating in excess of the currently 
assigned 60 percent is not warranted.  


ORDER

The reduction in the rating assigned service-connected 
residuals of prostate cancer from 100 to 60 percent was 
warranted.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

